Citation Nr: 0533047	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  01-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and elbows.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied service 
connection for arthritis of the hands and elbows and granted 
service connection for a lumbar spine disorder and assigned 
an initial 10 percent rating.  The RO also denied entitlement 
to a nonservice connected pension, which was also appealed by 
the veteran.  Appeal of this issue was rendered moot by a 
November 2003 rating decision that granted entitlement to 
nonservice connected pension.  

In April 2003, the Board undertook additional development on 
the enumerated issues pursuant to 38 C.F.R. § 19.9.  
Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  In 
August 2003, the Board remanded this matter for due process 
compliance with the decision in DAV.  The case is now 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to May 10, 2005, the veteran's lumbar spine 
syndrome has been manifested by complaints of chronic low 
back pain, with objective evidence showing tenderness over 
the lumbar spine and paraspinal muscles, evidence of painful 
motion and X-ray evidence of degenerative changes involving 
the lumbar spine at L4-5.  

3.  As of May 10, 2005, the veteran's lumbar spine syndrome 
is manifested by severe restriction of extension, with X-ray 
findings of moderate discogenic degenerative disease at L4-5 
and L5-S1.  

4.  The veteran's lumbar spine syndrome consists of 
orthopedic pathology that is less than that of incapacitating 
episodes having a total duration of at least four weeks 
during a 12-month period.

5.  Separate neurological manifestations are not shown to be 
attributable to the veteran's lumbar spine disorder.  

6.  The veteran's arthritis of both hands and elbows is not 
shown to be related to service or an incident of service 
origin and is not shown to be due to arthritis that 
manifested within one year of his discharge.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2005, the criteria for an initial  20 
percent evaluation, but no more for lumbar spine syndrome 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293, 5295 (2002 & Supp. 
2005); 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5236, 5243 (2005).

2.  As of May 12, 2005, the criteria for a 40 percent 
evaluation but no more, for lumbar spine syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (2002).

3.  Arthritis of the hands and elbows was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for the enumerated disorders was 
received in May 2000.  After addressing the veteran's claims 
in March 2001, the RO provided initial notice of the 
provisions of the VCAA in a December 2002 letter, as well as 
in a supplemental statement of the case issued in September 
2005.  The RO issued other VCAA letters concerning the issues 
on appeal in January 2005, April 2005 and July 2005.  In 
these letters, the veteran was told of the requirements to 
establish service connection for arthritis of the hands and 
elbows and for an increased rating for his lumbar spine 
disorder, of the reasons for the denial of his claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims, 
including specific instructions regarding records of medical 
treatment in places that were cited by the Board in its April 
2004 remand.  The duty to assist letters and the supplemental 
statement of the case issued in September 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Attempts were made to obtain Social Security Records, and in 
June 2003, a written response from the Social Security 
Administration indicated these records were not available.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." 
Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).  The evidence of 
record includes examination reports, and the most recent 
examination report of May 2005 provides a current assessment 
of the veteran's condition based not only on examination of 
the veteran, but also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for a chronic disability of arthritis of his hands 
and elbows.

The service medical records are absent of any records of 
treatment for problems with either his left or right hands, 
wrists or elbows.  The veteran is noted to have contended in 
a January 2002 VA examination that he sustained an injury to 
his bilateral elbows after lifting a heavy locker and sea bag 
that injured his back.  However the service medical records 
showing treatment for his back injury following the lifting 
injury in November 1965 are silent for any injury to his 
elbows.  His August 1966 discharge examination revealed 
normal musculoskeletal findings of his upper extremities.

VA treatment records from March 1986 reveal treatment for 
cardiovascular complaints with no abnormal findings on 
examination of the extremities.  VA treatment records from 
May 1987 and December 1987 revealed treatment for alcohol 
related problems and showed no abnormal findings regarding 
the upper extremities, with the December 1987 report showing 
the extremities had a full range of motion, adequate pulses, 
no edema and were neurologically intact.  VA treatment 
records from May through August 1992 again revealed treatment 
for alcohol problems and noted that his physical examination 
was unremarkable as it pertained to musculoskeletal findings.  

An October 1993 X-ray of the left index finger showed soft 
tissue swelling at the distal interphalangeal joint and 
middle phalanx with no underlying bone abnormality.  A 
February VA 1996 X-ray of an unspecified wrist showed 
degenerative joint disease of the first metacarpal joint with 
subluxation.  

Private medical records from 1997 to 1998 yielded findings 
pertinent to arthritis of multiple joints.  A January 1997 X-
ray of both thumbs revealed the left thumb to itself be 
unremarkable, but with moderately severe arthritic changes at 
the carpal metacarpal joint of the thumb.  The right thumb 
revealed a negative study in January 1997.  A February 1998 
X-ray of both elbows yielded a negative study.   A September 
1998 record noted a history of complaints of constant pain 
involving his elbows and thumbs.  He was having trouble with 
activities of daily living involving carpal joints, such as 
removing lids from bottles.  Another September 1998 record 
indicates that he developed arthritis of his left hand around 
December 1996 and arthritis of the right hand in the past 
year.  This record revealed complaints of constant pains in 
his elbows and thumbs and other areas, with findings of 
bilateral carpal and metacarpal pain and tenderness.

VA treatment records from 2000 to 2003 contain no evidence 
suggesting that any problems involving the hands or elbows 
began in service or were otherwise caused by service.  In May 
2000 he was seen with complaints that he had bilateral 
shoulder, elbow, thumb swelling and pain relieved by Advil.  
He also had an intermittent tremor of the hands.  A May 2000 
X-ray of the left and right elbows showed no fracture or 
joint effusions.  A May 2000 X-ray of the left wrist showed 
no fracture or acute abnormality  and degenerative changes of 
the first carpometacarpal joint.  The May 2000 X-ray of the 
right wrist showed degenerative changes of the first 
intercarpal joint.  There was no fracture or acute 
abnormality.  The calcific density anterior to the proximal 
carpus seen on lateral view did not have a typical appearance 
of acute fracture fragment.  

An October 2000 VA general medical examination included a 
review of medical records and history in which the veteran 
indicated that he left the service in September 1966 and 
shortly thereafter, he failed a physical examination at 
Southern Railroad due to his back.  No mention was made 
regarding any upper extremity pain shortly after service.  He 
currently described pain in both thumbs.  X rays were noted 
to show degenerative joint disease in the first left 
carpometacarpal joint of both hands.   Objective examination 
revealed tenderness over the first carpometacarpal joints of 
both hands, but no swelling.  The diagnosis was degenerative 
joint disease of both first metacarpal joints with mild 
limitation of function.  

The report of a January 2002 VA examination reflects that 
records were not reviewed.  The veteran himself stated that 
his hand, thumb and fingers were not in consideration because 
they came on after he got out of the service.  However he 
stated that he injured his elbows in the November 1965 
lifting injury to his back in service, when he lifted a foot 
locker and sea bag.  He described getting shots in his 
elbows, but they did not help.  Physical examination of the 
limbs revealed some slight objective evidence of painful 
motion, but no edema, effusion, instability, weakness, 
redness or abnormal movement.  There was some guarding on 
movement.  Range of motion of the elbows and forearms was 
limited bilaterally.  The diagnosis was arthralgia of both 
elbows, with slight loss of motion due to pain.  X-rays were 
normal.  

A February 2004 VA record discussing degenerative joint 
disease reflects that he brought in reports from February 
1998 X rays that showed his elbows, shoulder, knees and right 
thumb were normal, although his left thumb showed 
degenerative joint disease.  He was assessed with 
degenerative joint disease symptoms.   

A June 2003 written statement from the veteran's private 
physician stated that he treated the veteran from the time he 
was a teenager until this doctor's retirement.  Over the past 
several years, this doctor treated the veteran for 
degenerative arthritis all over, including his elbows and 
hands.  The doctor opined that over the years, the veteran's 
arthritis would gradually worsen.  

A July 2004 VA new patient examination revealed a past 
medical history significant for degenerative arthritis 
involving the wrist, shoulders and elsewhere.  He was noted 
to be partially service connected for degenerative arthritis.  
He indicated that he had not seen a doctor for a few years 
and his left and right wrists hurt.  He was assessed with 
degenerative joint disease and arthritis.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for arthritis of the hands and elbows.  There is 
no evidence that he injured his hands or his elbows in 
service, including the incident in November 1965 when he hurt 
his back lifting.  None of the records or VA examinations 
concerning treatment for the veteran's arthritis of the hands 
and elbows contain any opinion linking any such disorder 
found in service.  

There is also no evidence to suggest that the veteran's 
current disorder of the hands and/or elbows is due to an 
arthritis having been manifest to a compensable degree within 
one year of his discharge from active service in September 
1966.  The earliest evidence of a post-service arthritis 
involving either the hands or elbows is shown to have been 
February 1996, when an X-ray showed degenerative joint 
disease of the first metacarpal joint of an unspecified hand, 
with other records indicating he developed arthritis of the 
left hand around 1996 and arthritis of the right hand around 
1997.  None of the X-rays after service showed arthritis of 
the elbows, although he was shown to have complaints of elbow 
pain after service.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his claimed disabilities are 
the result of his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's claimed arthritis 
of the hands and elbows and active service or, in the 
alternative, medical evidence establishing manifestation of 
arthritis within the one-year presumptive period following 
discharge from active duty, the Board is not able to find 
that the veteran's claimed arthritis of the hands and elbows 
is the result of his active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for arthritis of the hands 
and elbows as the direct result of his active service or as 
manifested within the one-year presumptive period following 
his discharge from active service.  The benefit sought on 
appeal is accordingly denied.

III.  Increased Rating Lumbar Spine 

The veteran contends that his lumbar spine impairment is more 
severe than currently evaluated.  In a March 2001 rating 
decision, the veteran was granted service connection and was 
assigned an initial 10 percent evaluation for a lumbosacral 
spine condition.  The veteran appealed this decision.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule For Rating Disabilities (Rating Decision).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

During the pendency of this appeal, multiple revisions were 
made to the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2005) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005)).

Under the previous Diagnostic Code 5295, effective prior to 
September 26, 2003, a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait' s sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Other applicable diagnostic codes under the pre-September 26, 
2003 criteria include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In March 2000, the veteran filed a claim for entitlement to 
non service connected pension, and in May 2000 he 
specifically filed a claim for entitlement to service 
connection for a back condition.  The RO granted service 
connection for a lumbar spine disorder in a March 2001 rating 
decision and assigned an initial 10 percent rating effective 
the date of the March 2000 claim.  The veteran appealed this 
decision.  

Private records from 1997 to 1998 reflect treatment for 
lumbar spine complaints.  A February 1998 lumbar spine X ray 
showed extensive degenerative change of the lumbar spine, 
particularly at L3-4.  There was also mild rotary scoliosis.  
There was an impression of extensive degenerative change of 
the lumbar spine.  In July 1998 he was seen with findings of 
tender right paravertebral muscles of the lower thorax and 
lumbar spine and was assessed with right paravertebral muscle 
strain.  A September 1998 record revealed complaints of 
constant pain involving multiple joints including his back.  
He stated he was unable to climb a ladder.  X-rays of the 
lumbosacral spine were noted to show moderate degenerative 
change at L4-5.  He was assessed with degenerative arthritis 
of the lumbar spine and his prognosis was poor as his 
condition was expected to gradually worsen.  

VA treatment records from 2000 included treatment for back 
complaints.  A May 2000 record revealed that the veteran was 
taking Advil for back pain usually about once a month.  He 
was said to be unable to exercise due in part to back and 
joint problems.  X-rays of the thoracic spine from May 2000 
revealed an impression of mild degenerative change, with no 
fracture or spondylolisthesis.  X-rays of the lumbar spine 
from May 2000 revealed an impression of moderate degenerative 
changes at L4-5, with no fracture, spondylolisthesis or acute 
abnormality.    

An October 2000 VA general medical examination included a 
review of medical records and history in which the veteran 
indicated that he left the service in September 1966 and 
shortly thereafter, he failed a physical examination at 
Southern Railroad due to his back disability.  Since that 
time, he worked odd jobs.  He was currently said to be unable 
to work due to his back pain.  X rays were noted to show 
severe degenerative joint disease at L3, L4 and L4-L5.  He 
was noted to have filed for Social Security disability.  He 
walked slowly flexing his lumbar spine while he walked.  
Objective examination revealed tenderness over the lumbar 
spine, the paraspinal muscles, and over both sacral iliac 
joints.  He had normal range of motion of the lumbosacral 
spine.  The diagnosis was degenerative joint disease of the 
lumbosacral spine, severe.  

An April 2001 letter from a private physician stated that the 
veteran had a 10 percent disability of the lumbar spine, 
which keeps him from bending, stooping, pushing or pulling.  
He also had degenerative arthritis "all over."  Examination 
of the lumbar spine revealed spasm of the right lumbar muscle 
on bending.  He got pain on his right side when he bent, 
severely limiting motion.  The physician opined that he was 
unable to follow a substantially gainful occupation and was 
better than 80 percent disabled.  

A May 2001 letter from a chiropractic clinic revealed that 
the veteran had been treated by the clinic several years for 
back pain.  Attached to this letter was a July 1991 record 
showing treatment for a diagnosed lumbar myospasm.  

The report of a January 2002 VA examination of multiple 
joints, including the lumbar spine, revealed complaints of 
pain, weakness, stiffness, swelling, heat, instability, 
giving way, fatigability and lack of endurance.  He was noted 
to treat his back disability with Advil only.  He had periods 
of flare ups with 15 percent additional functional 
impairment, with unknown precipitating factors.  He did not 
use crutches, braces or corrective shoes.  He had no history 
of surgery.  There was no subluxation or constitutional 
symptoms.  He was unemployed not only due to  back 
complaints, but also because he cannot use his hands or 
knees.  He stopped working in construction since May 1996.  

Physical examination of the spine revealed slight objective 
evidence of painful motion, spasm, weakness and tenderness.  
He had some slight difficulty getting in and out of a chair.  
Musculature of the back was satisfactory.  There were no 
neurological abnormalities.  Deep tendon reflexes were 2+ 
active and equal.  His range of motion of the spine was 46 
degrees right flexion, should be 50 degrees; 32 degrees left 
flexion, should be 50 degrees; forward flexion was 70 
degrees, should be 90 degrees and backward extension was 38 
degrees, should be 30 degrees.  His motion stopped when pain 
begins.  The diagnosis was degenerative joint disease of the 
lumbosacral spine, with slight loss of function due to pain.  
Confirmed by 
X-ray.  The impact of pain, weakened movement, excess 
fatiguability, incoordination and flare ups did not increase 
the loss of function on the arthralgia of the lumbosacral 
spine.  His only treatment for pain was Advil.  The X-ray 
from February 2002 revealed mild degenerative joint disease 
of the lower lumbar spine with osteophyte.  There was no 
other bony abnormality.  

A June 2003 written statement signed by an individual who 
does not identify himself or herself as a medical 
professional contains a diagnosis of lumbar spondylolisthesis 
with related lumbar nerve root compression.  A June 2003 
written statement from the veteran's private physician stated 
that he treated the veteran from the time he was a teenager 
until this doctor's retirement.  Over the past several years, 
this doctor treated the veteran for degenerative arthritis 
all over, including his back.  His back problem was so 
severe, that at times it required complete bed rest.  The 
doctor opined that over the years, the veteran's arthritis 
would gradually worsen.  He was also noted to have developed 
tremors of his hands which were probably an inherited 
condition.  

An October 2003 VA treatment record indicated that he was a 
former iron worker, but now worked "odd jobs" due to his 
back.  In February 2004 he brought in X-rays from February 
1998 showing degenerative joint disease changes of his L-S 
spine.  He still had intermittent flares of low back pain 
without radiation to the legs and used over the counter Aleve 
to treat this problem.  

A July 2004 VA new patient examination revealed a past 
medical history significant for degenerative arthritis 
involving the back and other joints.  He complained that the 
right side of his back hurt.  He also complained of a 
variable tremor sometimes noted in the mornings.  He also had 
some gait instability.  Physical examination revealed 
pertinent findings of muscle strength of 5/5 of the lower 
extremities except for flexion of the first toe decreased 
where he had a previous laceration injury.  He had some 
wasting of the muscles of the leg from the mid thigh 
downwards.  He had 2+ deep tendon reflexes of the knee 1-2+ 
at the elbows, trace of a tremor bilaterally, no pronator 
drift was seen.  He could not do a tandem gait and Romberg 
was positive for gait imbalance.  Babinski was downgoing at 
this point and he denied sensory loss.  His pulses were 
present although variable in the dorsalis pedis posterior 
tibalis locations.  The diagnosis was degenerative joint 
disease and arthritis which was his main complaint.  Also 
diagnosed was essential tremor.  

The report of a May 2005 VA examination revealed current 
complaints of intermittent, not daily, back pain.  The pain 
could increase with twisting movements and was very 
unpredictable.  There was sharp pain radiating from the 
lumbar spine to both sciatic nerves.  The right side was 
worse than the left.  He described it as feeling like a bee 
sting and that it flared up for three days.  He did not take 
any medication at present other than naproxen and propranolol 
for familial tremor.  He had been told in the past that he 
had degenerative arthritis.  In the past had had been treated 
for lumbar spondylolisthesis.  He did not use assistive 
devices.  Flare ups were unpredictable; the last was 
approximately three months ago.  He has not been 
incapacitated.  He indicated that he was being treated by 
neurology for tremors that apparently ran in his family, with 
onset of these tremors about six years ago.

Physical examination revealed a normal gait.  His Romberg was 
normal.  Examination of the back showed rigidity of the 
spine.  The paraspinous muscles were soft.  There was 
tenderness to palpation of the sciatic nerve in the bilateral 
hips.  He was able to touch his toes repeatedly without 
difficulty.  Reflexes were 2/4 and brisk in the upper and 
lower extremities with downgoing toes bilaterally.  There was 
one soft beat of clonus in the left foot.  He had negative 
Tinel, Phalen and Hoffman signs.  There was normal sensation 
for thermal, cold, vibration and sharp.  There was no muscle 
atrophy.  His range of motion of the spine was 90 degrees 
forward flexion, 10 degrees extension, with lateral movements 
of 30 degrees to the right and left.  His muscle mass was 
adequate and strength was good against resistance.  There was 
a mild tremor in the hands and forearms not evident with 
extension, but was intermittent.  There was no pronator 
drift.  There was clubbing of the toes and fingers and turgor 
was normal.  

The diagnostic impression was degenerative joint disease of 
the lumbar spine, history of spondylolisthesis with 
degenerative arthritis and intermittent sciatica with 
moderate impairment at present.  Also diagnosed was familial 
tremor which affects hand writing, not responsive to 
medication.  The impairment would be considered strong enough 
for both of these problems that the veteran would have 
difficulty finding gainful employment.  

A May 2005 VA X-ray of the lumbar spine revealed moderate 
discogenic degenerative disease at L4-5 and L5-S1.  No 
fractures were visualized.  There was no evidence of 
spondylolisthesis.  The sacroiliac joints appeared normal.     

A.  Lumbar Spine

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

The Board notes that the veteran is currently in receipt of a 
10 percent initial rating which under the regulations prior 
to September 2002, contemplates a slight lumbar range of 
motion or lumbosacral strain with characteristic pain on 
motion.  See 38 C.F.R. § 4.71a Diagnostic Codes 5292, 5295.  
It also contemplates an intervertebral disc syndrome 
described as "mild" under Diagnostic Code 5293.  The Board 
notes that prior to the May 2005 X-ray that showed moderate 
discogenic degenerative disease at L4-5 and L5-S1, the 
evidence did not clearly reflect the existence of an 
intervertebral disc syndrome, however he is shown to have had 
degenerative changes in the lumbar spine at L4-5 as early as 
1998.  Thus, the Board will afford the veteran consideration 
of the benefit of the doubt and will apply the Diagnostic 
Code 5293 for intervertebral disc syndrome from the date of 
initial entitlement.  

Because the appeal stems from an original grant of service 
connection, the Board must consider whether staged ratings is 
appropriate in this matter.  See Fenderson, supra.  Based on 
a review of the evidence, the Board finds that staged ratings 
are appropriate for the reasons to be discussed as follows.  

The evidence prior to May 2005 showed findings consistent 
with an increased 20 percent initial rating as contemplated 
by the criteria that assigns a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks or under 
the criteria for lumbar strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
the standing position.  However, the evidence prior to May 
2005 is not noted to show a limitation of motion that would 
even meet the criteria for a 20 percent rating for moderate 
limitation of motion.

Among the evidence supporting a 20 percent rating under 
Diagnostic Code 5293 or 5295, includes X-rays showing 
degenerative changes at the lumbar spine as early as 1998, as 
well as a mild rotary scoliosis.  His symptoms were shown in 
July 1998 to consist of some tender right paravertebral 
muscles.  He endorsed pain in multiple joints, including his 
back in September 1998, with X-rays showing "moderate" 
degenerative changes at L4-5, although with no fracture or 
spondylolisthesis or other acute abnormality shown.  In an 
October 2000 VA general examination, his range of motion was 
normal, although he was noted to walk slowly, and flexed his 
lumbar spine while he walked.  He also had tenderness over 
the lumbar spine, paraspinal muscles and over both sacral 
joints.  In an April 2001 letter, the veteran's private 
physician pointed out that the veteran's spine disability 
prevented him from bending, stooping, pushing or pulling.  He 
was said to have spasm of the right lumbar muscle on bending 
and also had pain on the right side, severely limiting 
motion.  However, this physician did not give an actual range 
of motion.  

Also supporting a 20 percent rating under Diagnostic Codes 
5293 or 5295 is the January 2002 VA examination which noted 
the veteran's complaints of 15 percent additional impairment 
during periods of flare ups, with physical examination 
showing slight objective evidence of painful motion, although 
the X-ray from February 2002 only revealed mild degenerative 
joint disease of the lower lumbar spine.  A private doctor's 
statement drafted in June 2003 pointed out that the veteran's 
back problem required complete bed rest at times.  An October 
2003 VA treatment record stated that the veteran had 
intermittent flares of low back pain, but also pointed out 
that it did not radiate to his legs.  A July 2004 VA new 
patient examination was significant for complaints of low 
back pain on the right side, with some complaints of gait 
instability.  Although there was some muscle wasting of the 
legs from mid thigh downwards, his strength was noted to be 
normal 5/5.  

Although the above findings are noted to more closely 
resemble a 20 percent rating under Diagnostic Codes 5293 and 
5295, the evidence prior to May 1995 described above does not 
more closely resemble that of a 40 percent rating under 
either Code.  These records do not show the veteran's lumbar 
spine disorder to resemble a severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, nor 
is it shown to resemble a severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  Nor 
does the evidence prior to May 2005 reflect the veteran's 
spine to be in ankylosis which would warrant a 40 percent 
rating.  

As of the May 10, 2005 examination, the Board finds that the 
criteria for a 40 percent rating is now met.  Specifically, 
this is met under the Diagnostic Code 5292 for severe 
limitation of motion, based on the examination's finding of 
extension severely limited to 10 percent.  The examination is 
also noted to show a rigidity of the spine and tenderness to 
palpation of the sciatic nerves in both hips.  

Having found that the veteran's lumbar spine disorder meets 
the criteria for a 40 percent rating, which is the maximum 
allowable rating under either Diagnostic Codes 5292 or 5295, 
the Board must now consider whether a 60 percent rating is 
warranted based on this examination's findings.  Under 
Diagnostic Code 5293, a 60 percent rating is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
His lumbar spine disorder was described as causing 
intermittent, not daily back pain, with the pain said to be 
unpredictable.  Thus his intervertebral disc disorder does 
not meet the criteria for a 60 percent rating which requires 
"little intermittent relief."  

Regarding neurological findings, the May 2005 examination 
revealed negative Tinel's, Phalens and Hoffman' s signs.  He 
had normal sensation for cold, vibration and sharp.  There 
was some neurological anomaly noted, in that his reflexes 
were 2/4 and brisk, but this was noted in all extremities.  
Also a soft beat of clonus was noted in the left foot.  
However a review of the evidence reflects that the veteran 
has been diagnosed with essential tremor which is shown to be 
unrelated to his lumbar spine condition.  These neurological 
anomalies involving the upper and lower extremities were not 
shown to be attributed to the veteran's lumbar spine 
disorder.  

Thus based on the criteria in effect prior to September 2002, 
the Board finds that an initial rating of 20 percent but no 
more is warranted prior to May 10, 2005 and as of that date, 
a 40 percent rating is warranted for the veteran's lumbar 
spine disorder.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

Having found that the pre-September 2002 criteria affords the 
veteran staged ratings of 20 percent from initial 
entitlement, and 40 percent as of May 10, 2005, the Board now 
turns to consider whether higher ratings are warranted under 
the revised criteria.  The Board notes that the revised 
regulations in effect during this period allow for a 
consideration of an increased rating based on incapacitating 
episodes.  In pertinent part, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

Neither the evidence prior to or after the May 2005 VA 
examination, reflects that the veteran at any time had at 
least four weeks of incapacitating episodes, much less six 
weeks of such episodes.  The June 2003 doctor's note 
suggested that the veteran's back problem was severe enough 
to require bed rest, but failed to report the amount of time 
such bed rest was needed.  The May 2005 VA examination is 
noted to have described the veteran as having a flare up 
three months prior to the examination, but also indicated 
that he had not been incapacitated.  Thus an evaluation in 
excess of 20 percent prior to May 10, 2005 or the current 
evaluation of 40 percent disabling is not warranted under the 
revised criteria based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
that remained in effect during this time span.  As discussed 
above in the section addressing an increased rating for the 
lumbar spine under the pre September 23, 2002 regulations, 
prior to the May 2005 examination, the veteran's limitation 
of motion was shown by the evidence to be not even meet the 
criteria for moderate limitation of motion, and thus, would 
not meet the criteria for 20 percent disabling.  It wasn't 
until the May 2005 examination, that his limitation of 
motion, shown on backwards extension fell within the criteria 
for "severe" limitation of motion under Diagnostic Code 
5292.  Thus the veteran's orthopedic manifestations based on 
limitation of motion are not shown to warrant more than the 
20 percent rating in effect prior to May 10, 2005 and are 
presently at the maximum allowable rating of 40 percent as of 
that date.  



Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of any neurological manifestations.  If so such 
evaluation can only be granted effective September 23, 2002, 
and would be rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds a separate 
rating for neurological manifestations is not warranted.  As 
noted above, the veteran is shown to be suffering from 
essential tremors that appear to be hereditary in nature and 
unrelated to his back disability.  The October 2003 VA 
treatment record noted the veteran's low back pain to not 
radiate to his legs.  In July 2004, he was diagnosed with 
essential tremor.  In the most recent VA examination of May 
2005, his pertinent neurological findings, such as thermal, 
cold, vibration and sharp, were normal and he had negative 
Tinel 's, Phalen' s and Hoffman' s signs.  Again he was noted 
to have an essential tremor, familiar in nature, which 
affected his hand writing.  

As the evidence does not show the veteran to have 
neurological manifestations clearly referable to his lumbar 
spine, there is no need to address whether separate ratings 
are warranted under Diagnostic Code 8520 as of September 23, 
2002.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected lumbar spine standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization 
or missed work, due solely to the veteran's service-connected 
lumbar spine disability as to render impractical the 
application of the regular schedular standards.  Although 
there was some evidence of his back problems adversely 
affecting his employability, he is noted to have other 
disabilities that factor into his ability to work.  The 
regular schedular standards and the assigned staged 20 
percent and 40 percent ratings, adequately compensate the 
veteran for any adverse impact caused by his lumbar spine 
disability.

In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial rating of 20 percent, but no more for lumbosacral 
spine disorder with degenerative discogenic disease of the 
lumbar spine is granted prior to May 10, 2005.  

As of May 10, 2005, a rating of 40 percent, but no more for 
lumbosacral spine disorder with degenerative discogenic 
disease of the lumbar spine is granted.  

Service connection for arthritis of the hands and elbows is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


